Citation Nr: 0200523	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  00-09 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an effective date earlier than June 10, 
1999, for the grant of service connection and a 10 percent 
disability rating for tinnitus.

2. Entitlement to an effective date earlier than June 10, 
1999, for an award of a 10 percent disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

A hearing was held before the undersigned Member of the Board 
sitting in Philadelphia, Pennsylvania in July 2001.  A 
transcript of the hearing testimony has been associated with 
the claims file.


FINDINGS OF FACT

1. The veteran's original claim for compensation for a 
"bilateral hearing condition" was received by VA in 
December 1992.

2. By a decision dated in May 1993, the RO established 
service connection for hearing loss of the right ear, 
rated 0 percent disabling; service connection was denied 
for hearing loss of the left ear and for tinnitus.

3. Claims for service connection for left ear hearing loss 
and for tinnitus were again raised by a statement dated in 
September 1998.

4. The earliest competent evidence which tends to link the 
veteran's left ear hearing loss and tinnitus to his 
military service is an opinion from a VA physician dated 
in September 1999.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 10, 
1999, for the grant of service connection and a 10 percent 
disability rating for tinnitus are not met.  38 U.S.C.A. 
§§ 5107, 5110, 5111 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.31, 3.114, 3.400 (2001).

2.  The criteria for an effective date earlier than June 10, 
1999, for an award of a 10 percent disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 5110, 
5111 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.31, 3.114, 
3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  The veteran initially filed a claim for 
compensation for a bilateral hearing condition in December 
1992.

On VA examination in February 1993 the veteran's response to 
the question as to what problems he was having with his ears 
was that he was unable to hear well.  It was noted that he 
mentioned the presence of tinnitus which was present in both 
ears and was intermittent.  Examination revealed chronic 
otitis media of the right ear and bilateral hearing loss.  
The examiner noted that some part of the loss could be from 
acoustic trauma.  Pure tone thresholds at 1000, 2000, 3000, 
and 4000 Hertz were as follows:

Right ear:	50, 30, 60, and 60, for an average of 50.  
Left ear:	30, 40, 60, and 60, for an average of 48.  

Speech recognition was 94 percent correct for the right ear 
and 80 percent for the left ear.

A May 1993 rating decision by the RO granted service 
connection and noncompensable evaluations for otitis media 
and right ear hearing loss, effective from the date of 
receipt of the veteran's claim in December 1992.  The 
decision also denied service connection for left ear hearing 
loss on the grounds that there was no evidence of hearing 
loss or infection of the left ear in service.  Service 
connection was also denied for tinnitus on the ground that 
there was no evidence of tinnitus in service.

The veteran appealed this decision and was issued a Statement 
of the Case in June 1993 which listed 4 issues, increased 
(compensable) ratings for right ear hearing loss and otitis 
media, and service connection for left ear hearing loss and 
tinnitus.

During a September 1993 hearing before a hearing officer at 
the RO, the veteran withdrew from appellate status the issues 
of entitlement to service connection for hearing loss of the 
left ear and tinnitus.

In a statement dated in February 1996, the veteran's 
representative argued to the Board that service connection 
was warranted for bilateral hearing loss and tinnitus.  In a 
remand dated in April 1996, the Board noted that the veteran 
representative appeared to again raise the issues of service 
connection for left ear hearing loss and tinnitus and 
directed the RO to contact the veteran to ascertain his 
wishes in regard to these issues.  In letters issued in May 
1996, December 1996, and March 1997, the RO sought 
clarification from the veteran as to the service connection 
issues; however, the veteran never responded.  The RO next 
contacted the veteran's representative, who subsequently 
submitted a letter, in which it was indicated that the 
veteran did, in fact, wish to withdraw his appeal on the 
issues of service connection for left ear hearing loss and 
tinnitus.

VA examination in May 1997 revealed pure tone thresholds at 
500, 1000, 2000, 3000, and 4000 hertz:

Right ear:	55, 45, 40, 70, and 75, for an average of 58 
decibels.
Left ear:	30, 25, 60, 65, and 75, for an average of 56 
decibels.

Speech recognition scores were 88 percent for the right ear 
and 80 percent for the left ear.

In a statement dated in September 1998, the veteran's 
representative at the Board again argued that the veteran 
should be service connected for bilateral hearing loss and 
tinnitus.

VA examination on June 29, 1999, revealed the following pure 
tone thresholds at 500, 1000, 2000, 3000, and 4000 hertz:

Right ear:	60, 60, 60, 75 and 85, for an average of 70 
decibels.
Left ear:	40, 30, 65, 70 and 75, for an average of 60 
decibels.

Controlled speech discrimination test (CNC) scores were 88 
percent for each ear.  Speech reception thresholds were 50 
decibels on the right and 30 decibels on the left.

On VA examination on September 7, 1999, the examiner reported 
that the veteran's audiograms from 1991 continued to show a 
mixed hearing loss pattern in the right ear, and a 
sensorineural hearing loss in the left ear; that the hearing 
loss in the right ear can be accounted for by the dry central 
tympanic membrane perforation; that the tinnitus can be 
accounted for by the high frequency hearing loss in both 
ears; and that the veteran's hearing loss and tinnitus as 
likely as not were caused by his service in the military.

In an October 1999 rating decision, the RO granted service 
connection for hearing loss of the left ear effective as of 
September 7, 1999; granted service connection and a 10 
percent rating for tinnitus effective June 10, 1999; and held 
that the veteran's bilateral hearing loss warranted a 10 
percent rating effective June 10, 1999.  The RO held that the 
10 percent rating for tinnitus and the 10 percent rating for 
the hearing loss were not warranted under the rating criteria 
prior to changes to the rating criteria for diseases of the 
ear and other sense organs which became effective June 10, 
1999.  See 64 Fed. Reg. 25202-25210 (May 11, 1999) (codified 
at 38 C.F.R. § 4.85 et. seq., (2000)).  Even though the RO 
held that service connection was not effective for hearing 
loss of the left ear until September 7, 1999, the rating 
decision shows that bilateral hearing loss was rated as 0 
percent disabling from December 9, 1992, and that a 10 
percent rating for bilateral hearing loss was effective as of 
June 10, 1999.  A combined rating of 20 percent was effective 
as of June 10, 1999.

An award was prepared in October 1999 which reflects that 
payment of compensation at the 20 percent level was effective 
as of July 1, 1999.

At the hearing in July 2001, the veteran indicated that he 
was seeking an earlier effective date for the combined 20 
percent rating for his hearing problems.  He stated that he 
felt that VA had skipped 3 months payments and he could not 
understand why.  He indicated that he was confused by letters 
from the RO and was seeking payment for 3 months that had 
been skipped.


Legal Criteria.  With regard to the date that service 
connection was established for the left ear hearing loss and 
the tinnitus, the law provides that service connection may be 
established as of the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2); see also 38 
U.S.C.A. § 5110(a).

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
application is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).  The actual payment of benefits begins 
on the first day of the calendar month following the month in 
which the award became effective.  38 U.S.C.A. § 5111(a); 38 
C.F.R. § 3.31. 

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date of such award shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p).


Analysis.  In this case, the veteran was released from 
military service in December 1945.  His initial claim for 
compensation for hearing problems was received by VA in 
December 1992.  Examination by VA in February 1993 revealed 
that he suffered from bilateral hearing loss and tinnitus.  
The RO granted service connection for right ear hearing loss 
but denied service connection for left ear hearing loss and 
tinnitus.  The veteran appealed this decision but in 
September 1993 withdrew from appellate status the issues of 
entitlement to service connection for hearing loss of the 
left ear and tinnitus.  

The audiometric findings on the December 1992 examination did 
not meet the criteria for a compensable rating for hearing 
loss of one ear or for bilateral hearing loss.  The results 
of the May 1997 examination revealed findings which did not 
meet the criteria for a compensable rating for hearing loss 
of one ear, but did meet the criteria for a 10 percent rating 
for bilateral hearing loss.

The statement of the veteran's representative of September 
1998 again raised the issues of entitlement to service 
connection for bilateral hearing loss and tinnitus.

VA examination in June 1999 revealed findings which did not 
meet the criteria for a compensable rating for hearing loss 
of one ear or for bilateral hearing loss pursuant to Table 
VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination."  
However, utilizing Table VIa, "Numeric Designation of 
Hearing Impairment Based Only on Puretone Threshold 
Average," for the right ear, the criteria for a 10 percent 
rating for bilateral hearing loss were met.  The use of Table 
VIa for the right ear was provided for by regulations 
effective as of June 10, 1999.

On VA examination on September 7, 1999, the examiner offer an 
opinion that the veteran's hearing loss and his tinnitus were 
caused by his service in the military.

In the October 1999 rating decision, even though the RO 
stated that the grant of service connection for hearing loss 
of the left ear was effective as of September 7, 1999, the 
rating decision shows that bilateral hearing loss was rated 
as 0 percent disabling from December 9, 1992, and that a 10 
percent rating for bilateral hearing loss was effective as of 
June 10, 1999.  The RO held that the 10 percent rating for 
tinnitus and the 10 percent rating for the hearing loss were 
not warranted under the rating criteria prior to changes to 
the rating criteria for diseases of the ear and other sense 
organs which became effective June 10, 1999.

The September 1999 VA examination provided the factual basis 
upon which entitlement to service connection for left ear 
hearing loss and tinnitus was warranted.  The date of the 
September 1999 examination is the date entitlement arose and 
therefore the earliest possible effective date for the grant 
of service connection for the left ear hearing loss and 
tinnitus allowable by law.  Because the RO assigned an 
effective date of June 10, 1999, the date the revised 
regulations went into effect, the veteran has received an 
earlier effective date than that to which he was entitled 
under the law.  Accordingly, the Board finds no basis for the 
assignment of an effective date earlier than June 10, 1999, 
for the combined 20 percent rating for the veteran's hearing 
problems.  As noted above, pertinent VA law and regulations 
provide that the actual payment of monetary benefits does not 
begin until the first of the following month, i.e., July 1, 
1999.  38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.

Finally, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)) was enacted, which 
provided new statutory requirements regarding notice to a 
veteran and his representative and specified duties to assist 
veterans in the development of their claims.

In August 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines consistent 
with the intent of Congress regarding the timing and scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 46520 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in the 
new regulations have been complied with during the pendency 
of the current appeal.  Specifically, the Board finds that 
the statements of the case and supplemental statements of the 
case, provided to both the appellant and his representative, 
specifically satisfy the requirement of the new regulations 
in that they clearly notify the appellant and his 
representative of the evidence necessary to substantiate his 
claim.  Additionally, the Board finds that the duties to 
assist provided under the new regulations have also been 
fulfilled in that all evidence and records identified by the 
appellant as plausibly relevant to his pending claim have 
been collected for review.  No further assistance is 
necessary to comply with the requirements of this new 
legislation or any other applicable rules or regulations 
regarding the development of the pending claim.


ORDER

An effective date earlier than June 10, 1999, for a 10 
percent rating for hearing loss is denied.

Entitlement to an effective date earlier than June 10, 1999, 
for the grant of service connection and a 10 percent 
disability for tinnitus is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

